419 So.2d 816 (1982)
AMERICAN TITLE INSURANCE COMPANY, as Subrogee of Nicholas Gomez and Linda Gomez, His Wife, Appellant,
v.
Helen COAKLEY, Appellee.
No. 82-423.
District Court of Appeal of Florida, Third District.
September 28, 1982.
*817 Heitner & Rosenfeld and Allan Stein, North Miami Beach, for appellant.
Sylvester P. Adair, Homestead, for appellee.
Before HUBBART, C.J., and BARKDULL and NESBITT, JJ.
PER CURIAM.
Mrs. Coakley conveyed her home to the Gomezes in 1977. The abstract of title failed to disclose the existence of an Internal Revenue Service lien against Mrs. Coakley. The title insurance company that insured the Gomezes paid the lien; and, as subrogee of the Gomezes, instituted this action against Mrs. Coakley for breach of the covenant against encumbrances. On this uncontradicted record, the trial judge nonetheless issued final judgment in favor of the defendant. We reverse.
Pursuant to the warranty deed, the grantor covenants that the land is free and clear of encumbrances, § 689.03, Fla. Stat. (1977), including a lien for taxes. Howard Cole & Co. v. Whidden, 77 Fla. 842, 82 So. 297 (1919). Any breach thereof entitles the grantee, his assignee or subrogee to recover the amount paid to remove the lien on the property, with interest.
Accordingly, we reverse and remand with directions to enter judgment for the plaintiff.
Reversed and remanded.